FIRST AMENDMENT

TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND
GUARANTY dated as of September 8, 2006 (the “Amendment”) is entered into among
Ruby Tuesday, Inc., a Georgia corporation (the “Sponsor”), the Participants
party hereto and Bank of America, N.A., as servicer and agent for the
Participants (in such capacity, the “Servicer”). All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Loan Facility Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Sponsor, the Participants and the Servicer entered into that
certain Amended and Restated Loan Facility Agreement and Guaranty dated as of
November 19, 2004 (as amended or modified from time to time, the “Loan Facility
Agreement”);

 

WHEREAS, the Sponsor has requested that the Participants amend the Loan Facility
Agreement as set forth below subject to the terms and conditions specified in
this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.          Amendments. The Loan Facility Agreement is hereby amended as
follows:

 

(a)          The following definitions are hereby added to Section 1.1 of the
Loan Facility Agreement in the appropriate alphabetical order and shall read as
follows:

 

“Applicable Margin” shall mean, as of any date, the following percentages per
annum determined by reference to the applicable Adjusted Total Debt to EBITDAR
Ratio for the Sponsor and its Subsidiaries in effect on such date as set forth
below:

 

 

Pricing

Level

 

Adjusted Total Debt to EBITDAR Ratio

 

Applicable Margin

I

< 1.50:1.00

 

1.125% per annum

II

< 2.00:1.00 but ≥ 1.50:1.00

 

1.250% per annum

III

≥ 2.0:1.00

 

1.500% per annum

 

provided, that a change in the Applicable Margin resulting from a change in such
ratio shall be effective on the second Business Day after which the Sponsor is
required to deliver the financial

 

CHAR1\900898v4

 


--------------------------------------------------------------------------------



 

statements required by Section 6.1(a) or (b) and the compliance certificate
required by Section 6.1(c); provided, further, that if at any time the Sponsor
shall have failed to deliver such financial statements and such certificate, the
Applicable Margin shall be at Level III until such time as such financial
statements and certificate are delivered, at which time the Applicable Margin
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Margin from the First Amendment Effective Date until the first
financial statement and compliance certificate are required to be delivered
shall be at Level III.

 

 

“First Amendment Effective Date” means September 8, 2006.

 

(b)          Section 2.1(a) of the Loan Facility Agreement is hereby amended to
read as follows:

 

(a)           Commitment. Subject to and upon the terms and conditions set forth
in this Agreement and the other Operative Documents, and in reliance upon the
guaranty of the Sponsor set forth herein, the Servicer hereby establishes a
Commitment to the Sponsor to establish Loan Commitments and make Advances to
such Franchisees as may be designated by the Sponsor in its Funding Approval
Notices during a period commencing on November 19, 2004 and ending on October 5,
2011 (as such period may be extended for one or more subsequent five-year
periods pursuant to Section 2.8 hereof, the “Commitment Termination Date”) in an
aggregate committed amount at any one time outstanding not to exceed FORTY-EIGHT
MILLION AND NO/100 DOLLARS ($48,000,000) (the “Commitment”).

 

(c)          The second and third sentences in Section 2.1(b) of the Loan
Facility Agreement are hereby amended to read as follows:

 

The amount of each Loan Commitment shall be determined by the Sponsor but shall
not be less than $100,000 nor exceed $5,000,000 for any Franchisee. Pursuant to
the Loan Commitment, the Servicer shall agree to make Advances to the Borrower
thereunder in a minimum amount of (i) $10,000 for Loans in the amount of
$100,000 to $250,000 and in integral multiples of $1,000 and (ii) $25,000 for
Loans in the amount of $250,001 to $5,000,000 and in integral multiples of
$1,000, such Advances not to exceed four (4) per month unless the Servicer shall
otherwise agree, and except that any Loan Commitments outstanding on the date
hereof that provide otherwise may remain in effect until such time as such Loan
Commitments are renewed or refinanced.

 

(d)          The sixth sentence in Section 2.1(b) of the Loan Facility Agreement
is hereby amended to read as follows:

 

 

The Loan Term of each Loan shall not extend beyond the Commitment Termination
Date.

 

(e)          Section 2.4(b) of the Loan Facility Agreement is hereby amended to
read as follows:

 

Each Participant will receive from amounts paid by the Borrowers under the Loan
Documents and the Sponsor under the Operative Documents, a letter of credit fee
(the “Participant’s Letter of Credit Fee”) with respect to the average daily
amount of each Participant’s Pro Rata Share of the Letter of Credit
Outstandings, for the period commencing on the First Amendment Effective Date
and ending on the Final Termination Date, or such earlier date as the
Participating Commitment shall expire or terminate, equal to the Applicable
Margin in effect from time to time, such Participant’s Letter of Credit Fee to
be payable quarterly in arrears on each Quarterly Date, calculated on the basis
of a 360-day year and the actual number

 

2

CHAR1\900898v4

 


--------------------------------------------------------------------------------



 

of days elapsed. To the extent that the letter of credit fee set forth in the
Loan Documents to which a Borrower is a party is less than the Applicable Margin
in effect from time to time, the Sponsor shall pay a portion of the
Participant’s Letter of Credit Fee in an amount equal to (A)(i) the Applicable
Margin in effect from time to time minus (ii) the letter of credit fee
percentage set forth in the Loan Documents to which the Borrower is a party,
multiplied by (B) the average daily amount of each Participant’s Pro Rata Share
of the Letter of Credit Outstandings, which amount shall be payable in arrears
on each Quarterly Date, calculated on the basis of a 360-day year and the actual
number of days elapsed, which amount paid by the Sponsor under this
Section 2.4(c) shall not constitute Guaranty Payments with respect to Loans in
the Limited Guaranty Pool.

 

(f)          Section 2.5(a) of the Loan Facility Agreement is hereby amended to
read as follows:

 

(a)           Subject to the provisions of Section 2.6, each Participant’s
Funded Participant’s Interest shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Payment Period in which such Funded
Participant’s Interest is outstanding (with the Payment Period being
automatically reset on the last Business Day of each month for the next Payment
Period regardless of the date of any Participant Funding hereunder) plus the
Applicable Margin in effect from time to time.

 

(g)          The first sentence in Section 2.8(a) of the Loan Facility Agreement
is hereby amended to read as follows:

 

The Sponsor may, by written notice to the Servicer (which shall promptly deliver
a copy to each of the Participants), given not more than sixty (60) days prior
to the then scheduled Commitment Termination Date, request that the Participants
extend the then scheduled Commitment Termination Date (the “Existing Date”) for
an additional five-year period.

 

(h)          Section 2.8(b) of the Loan Facility Agreement is hereby amended to
read as follows:

 

(b)           In the event that, on the 15th Business Day after receipt of the
notice delivered pursuant to subsection (a) above, all of the Participants shall
have agreed to extend their respective Participating Commitments, the Commitment
Termination Date shall be deemed to have been extended, effective as of the
Existing Date, to the date which is five years thereafter.

 

(i)            Subclause (i) in the last sentence of Section 2.8(c) of the Loan
Facility Agreement is hereby amended to read as follows:

 

(i)   the Commitment Termination Date shall be extended for an additional five
year period and

 

(j)            The first sentence in Section 2.10 of the Loan Facility Agreement
is hereby amended to read as follows:

 

In the event that (i) the Commitment is not extended for any reason and the
Commitment Termination Date occurs, (ii) the Sponsor has made Guaranty Payments
of $5,000,000 or more in the aggregate since the Effective Date, or (iii) three
or more Loans become Defaulted Loans since the Effective Date (provided, that
for purposes of this clause (iii), (A) any Defaulted Loan that remains in the
Limited Guaranty Pool because a new Franchisee Partner has acquired an interest
in the Defaulted Borrower shall be treated as a separate Loan for purposes of
the three

 

3

CHAR1\900898v4

 


--------------------------------------------------------------------------------



 

Defaulted Loan test above and (B) any Defaulted Loans that are moved to the
Fully Guaranteed Pool shall not be treated as a Defaulted Loan for purposes of
the three Defaulted Loan test above unless and until such Loan is returned to
the Limited Guaranty Pool and another Loan Default occurs) (each, a “Wind Down
Event”), then (y) the Loan Term of all outstanding Loan Commitments shall be
automatically shortened to the earlier of (1) the existing termination date of
the applicable Loan Commitments and (2) a date twelve months from the date of
such Wind Down Event and (z) the Sponsor shall not have the right to request
that any further Loan Commitments be established or that any Loan Commitments be
extended or renewed.

 

(k)          The second sentence in Section 3.1(b) of the Loan Facility
Agreement is hereby amended to read as follows:

 

The Sponsor shall have the right to direct the Servicer to make modifications to
such forms and amendments thereto from time to time provided that, the Servicer
shall receive $300 from the Borrower for each such modification and amendment
and provided further that, the Sponsor may not direct the Servicer to revise or
amend such forms so as to be inconsistent with the terms of Section 2.1 hereof.

 

(l)            The second sentence in Section 4.5(a) of the Loan Facility
Agreement is hereby amended to read as follows:

 

Notwithstanding the fact that no Loan Default can arise under such Loan
Documents as a result of the applicable Borrower failing to meet such fixed
charge coverage ratio, a Loan Default shall be deemed to have occurred for
purposes of this Agreement if the Franchisee Fixed Charge Coverage Ratio for any
Borrower that executed Loan Documents under the Prior Loan Facility Agreement is
less than 1.15 to 1.0, as of the last day of any fiscal quarter based upon the
preceding twelve-month period, commencing on the last day of the first fiscal
quarter of such Borrower in which such Borrower or its Subsidiaries own at least
one Qualified Store.

 

(m)            Section 4.6(a) of the Loan Facility Agreement is hereby amended
to read as follows:

 

(a)    If no Loan Payment Default or Loan Default has occurred for two
consecutive fiscal quarters with respect to any Loan in the Fully Guaranteed
Pool, the Sponsor shall have the right, by written notice to the Servicer, to
move such Loan out of the Fully Guaranteed Pool and into the Limited Guaranty
Pool.

 

(n)          Exhibit D to the Loan Facility Agreement is hereby amended in its
entirety to read as provided in Exhibit D attached hereto.

 

2.             Conditions Precedent. This Amendment shall be effective as of the
date hereof when all of the conditions set forth below have been satisfied:

 

(a)           The Servicer shall have received counterparts of this Amendment,
duly executed by the Sponsor, the Guarantors and the Participants; and

 

(b)           The Servicer shall have received, for the account of each
Participant, an amendment fee equal to 10 basis points (0.10%) on the
Participation Commitment of each such Participant.

 

 

4

CHAR1\900898v4

 


--------------------------------------------------------------------------------



 

 

3.             Miscellaneous.

 

(a)          Except as herein specifically agreed, the Loan Facility Agreement,
and the obligations of the Credit Parties thereunder and under the other
Operative Documents, are hereby ratified and confirmed and shall remain in full
force and effect according to their terms.

 

(b)          Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Operative Documents and (c) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Loan Facility Agreement or the other Operative Documents.

 

(c)          The Sponsor and each Guarantor hereby represent and warrant as
follows:

 

(i)             Each Credit Party has taken all necessary action to authorize
the execution, delivery and performance of this Amendment.

 

(ii)            This Amendment has been duly executed and delivered by the
Credit Parties and constitutes the legal, valid and binding obligations of each
of the Credit Parties, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Credit Party of this Amendment.

 

(d)          The Sponsor represents and warrants to the Participants that (i)
the representations and warranties set forth in Article V of the Loan Facility
Agreement and in each other Operative Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Credit Event or Loan Default.

 

(e)          This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(f)          THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA.

 

[remainder of page intentionally left blank]

 

5

CHAR1\900898v4

 


--------------------------------------------------------------------------------



 

 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 


SPONSOR:

RUBY TUESDAY, INC.,

a Georgia corporation

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Senior Vice President

 

GUARANTORS:

RTBD, INC.

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     President

 

RT FINANCE, INC.

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Vice President

 

RT FLORIDA EQUITY, INC.

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Vice President

 

RT TAMPA FRANCHISE, LP

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:    Vice President

 

RT NEW YORK FRANCHISE, LLC

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Vice President

 

RTGC, LLC

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Vice President

 

 

CHAR1\900898v4

RUBY TUESDAY, INC.

FIRST AMENDMENT TO

AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 


--------------------------------------------------------------------------------



 

RT FRANCHISE ACQUISITION, LLC

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Vice President

 

RT SOUTHWEST FRANCHISE, LLC

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Vice President

 

RT KENTUCKY RESTAURANT HOLDINGS, LLC

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Vice President

 

RT ORLANDO FRANCHISE, LP

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Vice President

 

RT MICHIANA FRANCHISE, LLC

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Vice President

 

RT ONE PERCENT HOLDINGS, LLC

 

By: /s/ Marguerite N. Duffy   

Name:  Marguerite N. Duffy

Title:     Vice President

 

CHAR1\900898v4

RUBY TUESDAY, INC.

FIRST AMENDMENT TO

AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 


--------------------------------------------------------------------------------



 

 

SERVICER:

 BANK OF AMERICA, N.A.,

in its capacity as Servicer

 

 

By: /s/ Michael Brashler

 

Name: Michael Brashler

 

 

Title: Vice President

 

 

PARTICIPANTS:

 BANK OF AMERICA, N.A.

 

 

By: /s/ John M. Hall 

 

Name: John M. Hall

 

 

Title:  Senior Vice President

 

 

AMSOUTH BANK

 

 

By: /s/ Matthew B. Ashworth  

 

Name: Matthew B. Ashworth

 

 

Title:  Vice President

 

 

WACHOVIA BANK, N.A.

 

 

By: /s/ Susan T. Gallagher 

 

Name: Susan T. Gallager

 

 

Title:  Vice President

 

 

SUNTRUST BANK

 

 

By: /s/ Charles Johnson 

 

Name: Charles Johnson

 

 

Title:  Managing Director

 

 

 

CHAR1\900898v4

RUBY TUESDAY, INC.

FIRST AMENDMENT TO

AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 


--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF LINE OF CREDIT AGREEMENT

 

THIS LINE OF CREDIT AGREEMENT dated as of_________ ____, 20___, is made between
_____________________, a __________________________ (“Borrower”) and BANK OF
AMERICA, N.A. (“Bank”), a national banking association having its principal
office in Charlotte, North Carolina.

 

W I T N E S S E T H:

 

WHEREAS, Borrower engages in the business of owning and operating one or more
restaurants under the name “Ruby Tuesday” pursuant to a franchise agreement with
Ruby Tuesday, Inc., a Georgia corporation (“Sponsor”);

 

WHEREAS, Borrower has requested and Bank has agreed to extend credit in the form
of loans and letters of credit to Borrower to provide working capital for use in
connection with its Ruby Tuesday franchise; and

 

WHEREAS, Borrower and Bank wish to enter into this Agreement to set forth the
terms and conditions of Bank’s extension of credit to Borrower;

 

NOW THEREFORE, upon the terms and conditions hereinafter stated, and in
consideration of the mutual premises set forth above and other adequate
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION.

 

1.1 As used in this Agreement, the following terms shall have the meanings set
forth below (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

 

“Advance” shall mean an advance of funds by Bank on behalf of Borrower pursuant
to the Master Note executed by Borrower.

 

“Agreement” means this Line of Credit Agreement and all exhibits, riders and
schedules at any time executed by the parties and made a part hereof by
reference, either as originally executed or as hereafter amended, modified or
supplemented from time to time.

 

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant or Loan Documents in question, including, without
limitation, all applicable law and equitable principles; all provisions of all
applicable state and federal constitutions, statutes, rules, regulations and
orders of governmental bodies; and all orders, judgments and decrees of all
courts and arbitrators.

 

“Books and Records” means all of Borrower’s books and records evidencing or
relating to its business, financial condition or any Collateral, including but
not limited to, ledgers, invoices, purchase orders, financial statements,
computer tapes and disks.

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in Charlotte, North Carolina are authorized by law to
close.

 

“Closing Date” means the date upon which the initial Advance with respect to the
Loan is funded.

 

“Closing Fee” shall have the meaning set forth in Section 2.5.

 

“Collateral” means any assets of the Borrower in which a Lien is granted to the
Bank to secure the Loan Indebtedness.

 

“Collateral Agreement” means any security agreement, mortgage, deed to secure
debt, deed of trust or other similar document granting a Lien on Borrower’s
assets to the Bank to secure the Loan Indebtedness.

 

“Commitment Fee” shall have the meaning set forth in Section 2.6(a).

 

“Debt” shall mean, without duplication, (i) indebtedness for borrowed money or
for the deferred purchase price of property or services (other than trade
accounts payable on customary terms in the ordinary course of business), (ii)
financial obligations evidenced by bonds, debentures, notes or other similar
instruments, (iii) financial obligations as lessee under leases which shall have
been or should be, in accordance with GAAP, recorded as capital leases, and (iv)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or financial
obligations of others of the kinds referred to in clauses (i) through (iii)
above.

 

“Debt Service” means, for any period, the sum of (A) interest expense paid in
cash during such period plus (B) scheduled amortization of all Debt (excluding
Debt of the type described in clause (iv) of the definition of “Debt”) for such
period, in each case measured for Borrower and its subsidiaries on a
consolidated basis in accordance with. GAAP.

 

“Default Condition” means the occurrence of any event which, after satisfaction
of any requirement for the giving of notice or the lapse of time, or both, would
become an Event of Default.

 

“Default Rate” means the annual percentage interest rate applied to the
principal of the Loan not paid when due under the terms of the applicable Loan
Documents, which rate shall equal the sum of Prime Rate plus an additional
______ percent ( ___ %) per annum.

 

“EBITDAR” means, for any period, (1) net income (loss) for such period, plus,
(2) to the extent subtracted in determining such net income (loss), (a) interest
expense for such period, (b) tax expense for such period, (c) depreciation,
amortization and other non-cash charges for such period, (d) Rents for such
period, (e) Non-recurring Expenses for such period, and (f) Excluded Management
Salary for such period, if any, minus (3) Non-recurring Income for such period
to the extent included in such net income (loss), in each case measured for
Borrower and its Subsidiaries on a consolidated basis.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” shall have the meaning given to such term in Section 7
hereof.

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

“Excluded Management Salary” shall mean, for any period, (1) two-thirds of the
salary and expenses paid to the Franchisee Partner of the Borrower during any
period that the Borrower has only one Qualified Store and (2) one-third of the
salary and expenses paid to the Franchisee Partner of the Borrower during any
period that the Borrower has only two Qualified Stores.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (i)
EBITDAR to (ii) the sum of (A) Debt Service plus (B) Rents, in each case for the
immediately preceding four fiscal quarters ended on or closest to such date;
provided, however, that Sponsor may elect to exclude from the calculation of the
Fixed Charge Coverage Ratio the EBITDAR, the Debt Service and the Rents incurred
by Borrower and its subsidiaries that are attributable to any stores that are
not Qualified Stores; provided, further, however, that if the Sponsor at any
time includes any store that is not a Qualified Store in the calculation of the
Fixed Charge Coverage Ratio, such store shall thereafter be included in all
subsequent calculations of the Fixed Charge Coverage Ratio.

 

“Floating Rate” means a rate of interest per annum equal to the Prime Rate plus
an additional _____ percent ( ___%) per annum, such rate to change as and when
the Prime Rate changes.

 

“Franchise Documents” means, collectively, (i) the participation and operating
agreements for any Borrower that is a limited liability company or the limited
partnership agreement for any Borrower that is a ‘limited partnership and (ii)
the written agreements between Sponsor and Borrower whereby Borrower is
authorized to establish one or more “Ruby Tuesday” franchises, including,
without limitation the Ruby Tuesday, Inc. Operating Agreements between Sponsor
and a Borrower and each other operating agreement and development agreement
related to each franchise location, all as amended or modified from time to
time.

 

“Franchisee Partner” means, collectively, the Person other than the Sponsor that
owns an equity interest in the Borrower and any Person who directly or
indirectly owns or controls such Person.

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

 

“Guarantor” means each Person who now or hereafter guarantees payment of the
whole or any part of the Loan Indebtedness.

 

“Guaranty” means any guaranty executed by each of the partners, shareholders,
member and where not prohibited by law, the spouses of such persons, of
Borrower, or such other Persons as may be required by the Bank, in favor of the
Bank with respect to the obligations of Borrower with respect to the Loan in the
form provided by the Bank, as the same may be amended, restated or supplemented
from time to time.

 

“Letter of Credit” shall have the meaning set forth in Section 2.8 hereof.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b)
hereof.

 

“Letter of Credit Obligations” means the total face amount of all outstanding
Letters of Credit hereunder plus, without duplication, the aggregate amount of
all draws on Letters of Credit which have not been reimbursed by Borrower,
whether with Advances or otherwise.

 

“Lien” means any interest in property securing an obligation, whether such
interest is based on the common law, statute or contract, including, without
limitation, a security interest, lien or security title

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

arising from a security agreement, mortgage, security deed, trust deed, pledge
or condition sale, or a lease, consignment or bailment for security purposes.

 

“Loan” means, as of any date of determination, the aggregate amount of Advances
outstanding pursuant to the Loan Commitment from the Bank to Borrower
established pursuant to Section 2 hereof.

 

“Loan Commitment” means the committed amount of the loan facility established by
the Bank in favor of Borrower in the amount not exceeding, and upon the terms
described in, this Agreement.

 

“Loan Documents” means this Agreement, the Master Note, the Collateral
Agreements, any other documents relating to the Loan delivered by Borrower or
any guarantor or surety thereof to the Bank and any amendments thereto.

 

“Loan Facility Agreement” means that certain Amended and Restated Loan Facility
Agreement and Guaranty dated as of November 19, 2004 by and among the Sponsor,
certain financial institutions from time to time party thereto, as participants,
and Bank of America, N.A. as servicer and agent for the participants, as amended
or modified from time to time.

 

“Loan Indebtedness” means all amounts due and payable by Borrower under the
terms of the Loan Documents with respect to the Loan Commitment and the Advances
made thereunder, and Letters of Credit issued hereunder, including, without
limitation, Letter of Credit Obligations, outstanding principal, accrued
interest, fees, any late charges, and all reasonable costs and expenses of any
legal proceeding brought by the Bank to collect any of the foregoing (including
without limitation, reasonable attorneys’ fees actually incurred).

 

“Loan Term” shall mean the period commencing on the date hereof and ending on
the Maturity Date.

 

“Master Note” means the note of Borrower, substantially in the form attached
hereto as Exhibit A, setting forth the obligation of Borrower to repay the Loan.

 

“Maturity Date” shall have the meaning set forth in Section 2.3 hereto.

 

“Non-recurring Expenses” shall mean, for any period, all expenses of the
Borrower and its Subsidiaries for such period that are extraordinary and
generally not reflected in any prior period or reasonably anticipated to be
incurred in any subsequent period.

 

“Non-recurring Income” shall mean, for any period, all income of the Borrower
and its Subsidiaries for such period that is extraordinary and generally not
reflected in any prior period or reasonably anticipated to be incurred in any
subsequent period.

 

“Payment Date” means with respect to the Loan, the last Business Day of each
calendar month.

 

“Permitted Liens” means (i) Liens in favor of Bank or Sponsor, (ii) Liens for
taxes not yet due or payable, (iii) statutory Liens securing the claims of
materialmen, mechanics, carriers and landlords for labor, materials, supplies or
rentals incurred in the ordinary course of Borrower’s business, but only if
payment thereof is not at the time required and such Liens are at all times
junior in priority to the Liens in favor of Bank, (iv) Liens created (whether in
the past or in the future) in favor of lenders loaning money to Borrower in
connection with (y) the acquisition from Sponsor (or its successors, assigns or
affiliates) of existing Ruby Tuesday restaurants, or (z) the development and/or
construction or permanent

 

CHAR1\900898v4

 


--------------------------------------------------------------------------------



Exhibit D

 

financing of Ruby Tuesday restaurants developed and operated pursuant to any
Franchise Document between Borrower, as franchisee, and the Sponsor (or its
successors, assigns or affiliates) as franchisor, (v) Liens shown on Exhibit B
(if any), and (vi) Liens hereafter consented to by Bank in writing.

 

“Person” means a corporation, an association, partnership, an organization, a
business, a business trust, a limited liability company, an individual, a
government or political subdivision thereof or a governmental agency.

 

“Prime Rate” means the per annum rate of interest designated from time to time
by the Bank to be its prime rate, with any change in the rate of interest
resulting from a change in the Prime Rate to be effective as of the opening of
business of the Bank on the day of such change. The prime rate is one of several
reference rates used by the Bank and the Bank makes loans at rates both higher
and lower than the Prime Rate.

 

“Qualified Store” shall mean any store that has been open for at least twelve
months and was not acquired by Borrower from the Sponsor during the last twelve
months.

 

“Rents” means, for any period, the aggregate amount of all required lease and
rent payments for which the Borrower and its subsidiaries are directly or
indirectly liable (as lessee or as guarantor or other surety) under all
operating leases in effect at any time during such period, determined on a
consolidated basis in accordance with GAAP.

 

“Solvent” means, as to any Person, such Person (i) is able to pay, and does pay,
its debts as they mature and (ii) has a positive tangible net worth determined
in accordance with GAAP.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by Borrower.

 

1.2          Accounting terms used in this Agreement such as “net income
(loss)”, “interest expense”, “tax expense”, “amortization,” “depreciation,” and
“tangible net worth” shall have the meaning normally given them by, and shall be
calculated (both as to amounts and classification of items) in accordance with,
GAAP. Any pronoun used herein shall be deemed to cover all genders. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations, and all references to any
instruments or agreements, including, without limitation, references to any of
the Loan Documents, shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.

 

SECTION 2. LOAN COMMITMENT; MASTER NOTE.

 

2.1          Establishment of Loan Commitment. (a) Bank hereby establishes until
the Maturity Date (as hereinafter defined), a line of credit in favor of
Borrower in an amount equal to [$100,000 to $5,000,000] in aggregate principal
amount at any one time outstanding (the “Loan Commitment”), as reduced by the
aggregate amount of Letter of Credit Obligations from time to time outstanding.
Within the limits of the Loan Commitment, the Borrower may borrow, repay and
re-borrow; provided, however, that the Borrower may neither borrow nor re-borrow
should there exist a Default Condition or an Event of Default.

 

2.2         Advances. Borrower may request Advances pursuant to the Loan
Commitment by submitting a Request for Advance in the form attached hereto as
Exhibit B to the Bank, with a copy to

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

Sponsor, on the Business Day prior to the date of the requested Advance (which
shall be a Business Day). Each Advance shall be in a minimum amount of (i)
$10,000 for Loans in the amount of $100,000 to $250,000 and in integral
multiples of $1,000 and (ii) $25,000 for Loans in the amount of $250,001 to
$5,000,000 and in integral multiples of $1,000. Borrower may not request more
than four (4) Advances in any calendar month. The Borrower may not request
Advances if as a result thereof, the amount of the Loan would exceed the amount
of the Loan Commitment. Borrower hereby irrevocably appoints the Sponsor as the
sole Person authorized to execute and deliver a Request for Advance hereunder to
the Bank. In furtherance of the foregoing, Borrower hereby makes, constitutes
and appoints Sponsor, and its agents and designees, the true and lawful agents
and attorneys-in-fact of Borrower, with full power of substitution, to endorse
its name and take all actions necessary to request Advances hereunder and issue
all Requests for Advances. The powers granted herein are coupled with an
interest and shall be irrevocable during the term hereof.

 

2.3           Master Note; Repayment. The Loan Commitment and the Advances
outstanding thereunder shall be evidenced by a note executed by Borrower in
favor of Bank, substantially in the form of Exhibit A attached hereto (the
“Master Note”). The Master Note shall be dated as of the date hereof and shall
be payable to the order of Bank in the stated principal amount of the Loan
Commitment. All amounts outstanding pursuant to the Master Note shall mature on
the date (the “Maturity Date”) that is earlier of (i) the occurrence of an Event
of Default in consequence of which Bank elects to accelerate the maturity and
payment of the Loan Indebtedness or (ii) the Commitment Termination Date (as
defined in the Loan Facility Agreement), at which time all of the Loan
Indebtedness shall be due and payable in full. All payments of principal of, or
interest on, the Loan Documents and all other sums due under the terms of the
Loan and all payments with respect to Letter of Credit Obligations shall be made
in either (x) immediately available funds, or (y) checks or money orders made
payable to the Loan Operations section of the Bank at its principal office in
Charlotte, North Carolina in accordance with written instructions provided by
the Bank.

 

2.4          Interest. (a) From and after the date hereof, interest shall accrue
on the unpaid principal amount of the Loan Indebtedness at the Floating Rate.
Interest shall be calculated daily and shall be computed on the basis of actual
days elapsed over the period of a 365-day year. Interest shall be due and
payable on each Payment Date. After the occurrence of an Event of Default and
during the continuance thereof, the outstanding principal balance of the Loan
shall bear interest at the Default Rate.

 

(b)       In no contingency or event whatsoever shall the amount paid or agreed
to be paid to Bank for the use, forbearance or detention of money advanced under
this Agreement exceed the highest lawful rate permissible under Applicable Law.
It is the intent hereof that Borrower will not pay or contract to pay, and that
Bank not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be charged to and paid by
Borrower under Applicable Law. All interest (and charges deemed interest) paid
or agreed to be paid to Bank shall, to the extent permitted by Applicable Law,
be amortized, pro rated, allocated and spread in equal parts throughout the full
term hereof until payment in full of the principal amount of the Loan
Indebtedness owing hereunder (including the period of any renewal or extension
hereof) so that interest on the principal amount of the Loan Indebtedness
outstanding hereunder for such full period will not exceed the maximum amount
permitted by Applicable Law.

 

2.5          Closing Fee. On the Closing Date, the Borrower shall pay to the
Bank in immediately available funds a closing fee (the “Closing Fee”) equal to
the greater of (i) 0.10% of the Loan Commitment or (ii) $500.00. The Closing Fee
shall be fully earned and nonrefundable as of the Closing Date.

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

2.6           Commitment Fee; Letter of Credit Fees. On each Payment Date which
is the last day of a calendar quarter, commencing on _____________ and
continuing throughout the Loan Term, the Borrower shall pay to the Bank, in
arrears:

 

(a)           A commitment fee (the “Commitment Fee”) equal to _____% per annum
of the average daily unused amount of the Loan Commitment (with the express
understanding that Letters of Credit issued hereunder shall be deemed to be an
utilization of the Loan Commitment).

 

(b)           A letter of credit fee (the “Letter of Credit Fee”) equal to
_____% per annum multiplied by the daily average Letter of Credit Obligations
outstanding hereunder, provided that, if the aggregate Letter of Credit Fees
payable by Borrower with respect to any Letter of Credit issued hereunder do not
exceed $1,000 per annum, the Borrower shall be required to, on the Payment Date
which next follows the annual anniversary of the issuance of such Letter of
Credit, make an additional payment equal to $1,000 minus the Letter of Credit
Fees payable with respect to such Letter of Credit during the preceding year.

 

(c)           The Commitment Fee and the Letter of Credit Fee shall be
calculated on the basis of the actual number of days elapsed in 360-day year.

 

2.7           Loan Prepayment. Borrower shall have the right to prepay the Loan
in whole or in part at any time and from time to time. Partial prepayments of
the Loan shall be in a minimum amount of $25,000.

 

2.8           Letters of Credit. The Bank shall, from time to time upon request
of the Borrower prior to the Maturity Date, but subject to the terms and
conditions hereof, issue stand-by letters of credit in such form as requested by
the Borrower and approved by the Bank from time to time (the “Letters of
Credit”); provided, however, that the Borrower shall not be entitled to request
the issuance of any Letter of Credit if there exists a Default or an Event of
Default; and further provided that (i) no Letter of Credit shall be issued if,
as a result of such issuance, the aggregate amount of outstanding Letter of
Credit Obligations would exceed the lesser of (x) $250,000 and (y) the Loan
Commitment; (ii) no Letter of Credit shall have a maturity date longer than one
year from the date of issuance unless the Bank, in its sole discretion has
agreed to a longer term; (iii) no Letter of Credit shall have a maturity date
later than ten days prior to the Maturity Date; (iv) the Borrower shall give the
Bank at least five (5) days prior written notice of each request for a Letter of
Credit, which notice shall include the amount of the requested Letter of Credit,
the name and address of the beneficiary and a precise written description of the
terms of such Letter of Credit, together with the documents described in the
next paragraph; and (v) no Letter of Credit shall be requested unless the face
amount of such Letter of Credit does not exceed the unused portion of the Loan
Commitment. Borrower hereby irrevocably appoints the Sponsor as the sole Person
authorized to execute and deliver a request for a Letter of Credit and
application required hereunder to the Bank. In furtherance of the foregoing,
Borrower hereby makes, constitutes and appoints Sponsor, and its agents and
designees, the true and lawful agents and attorneys-in-fact of Borrower, with
full power of substitution, to endorse its name and take all actions necessary
to request Letters of Credit hereunder and issue all requests for Letters of
Credit and to execute and deliver all applications and other documents in
connection therewith. The powers granted herein are coupled with an interest and
shall be irrevocable during the term hereof.

 

In conjunction with any request for the issuance of a Letter of Credit, the
Borrower shall first deliver to Bank its form letter of credit application, duly
completed by a duly authorized officer of the Borrower. To the extent that such
letter of credit application’s terms are inconsistent with the terms of

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

this Agreement, this Agreement controls. Upon delivery to the Bank of such
letter of credit application and other documents, instruments, or agreements
which the Bank may require from time to time hereafter in connection therewith,
each in form and substance satisfactory to the Bank, subject to the limitations
set forth in this Section 2.8, the Bank shall issue a Letter of Credit Borrower
understands and agrees that the Bank may refuse upon any reasonable
circumstances to issue any Letter of Credit. Upon issuance, a Letter of Credit
shall be deemed to be an utilization of the Loan Commitment. Upon any draw upon
a Letter of Credit issued hereunder, the Borrower shall immediately reimburse
the Bank for such drawn amount and, in the event that the Borrower fails to
reimburse such amount on the same Business Day, the Bank shall be irrevocably
authorized to draw such amount upon the Loan Commitment at which point the
amount drawn shall be an Advance for all purposes hereunder, including without
limitation, the accrual of interest. Upon the occurrence of any Event of Default
pursuant to this Agreement, the Bank may require the Borrower to immediately
deposit with the Bank cash collateral in the amount of all outstanding Letter of
Credit Obligations pursuant to this Agreement.

 

SECTION 3. CONDITIONS PRECEDENT.

 

Borrower shall deliver and Bank shall have received the following documents,
each in form and substance satisfactory to Bank, as conditions precedent of the
initial Advance comprising the Loan or the initial Letter of Credit issued
hereunder, as the case may be:

 

 

(a)

a validly executed copy of this Agreement;

 

 

(b)

the validly executed Master Note;

 

 

(c)

a validly executed copy of a Guaranty of each partner, member or majority
stockholder of Borrower, and to the extent not prohibited by Applicable Law, the
spouse of such Person;

 

 

(d)

a validly executed Collateral Agreement;

 

 

(e)

a validly executed Landlord’s Waiver for each location of Borrower where the
Collateral is located;

 

 

(f)

validly executed Uniform Commercial Code Financing Statements suitable to enable
Bank to perfect the security interest granted to it under the Collateral
Agreement;

 

 

(g)

evidence of Borrower’s good standing;

 

 

(h)

a validly executed Officer’s Certificate or such other evidence acceptable to
Bank evidencing Borrower’s authorization of the Loan and incumbency;

 

 

(i)

a Certificate of Insurance from an insurer acceptable to Bank naming the Bank as
loss payee/additional insured as follows:

 

 

Bank of America, N.A.

 

 

Attention: Commercial Agency Management

 

Mailcode IL1-231-08-30

 

 

231 South La Salle Street

 

 

Chicago, Illinois 60604; and

 

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

 

(j)

a validly executed Request for Advance, or a request for issuance of a Letter of
Credit, as the case may be.

 

In addition, as conditions precedent of the initial Advance comprising the Loan
or the initial Letter of Credit issued hereunder, as the case may be, (i) the
Bank shall have satisfied itself that there are no Liens on any of the
Collateral, other than Permitted Liens, (ii) the Bank shall be satisfied that
all corporate or LLC proceedings necessary for the authorization of the Loan
Commitment and the execution, delivery and performance of the Loan Documents,
shall have been taken, (iii) the Bank shall have received any other documents
that it deems reasonably necessary or advisable and (iv) the Bank shall have
received payment of the Closing Fee and, if required by the Bank at closing, (A)
an amount equal to Bank’s out-of-pocket expenses and fees and expenses of Bank’s
counsel incurred in connection with the negotiation, documentation and closing
of the transactions contemplated hereby, and (B) an amount sufficient in the
opinion of the Bank to reimburse the Bank for all taxes, collateral filing fees
and other fees and charges payable on account of the execution, delivery or
recording of any of the Loan Documents or any loans or Letters of Credit
outstanding hereunder.

 

SECTION 4. BORROWER’S REPRESENTATIONS AND WARRANTIES.

 

To induce Bank to enter into this Agreement, Borrower represents and warrants as
follows:

 

4.1           Organization and Qualification of Borrower. Borrower is [limited
liability company duly organized, validly existing and in good standing]
[limited partnership duly organized, validly existing and in good standing]
under the laws of the state shown on the first page hereof, and is qualified to
do business in all jurisdictions where the character of its properties or the
nature of its activities make such qualification necessary.

 

4.2           Trade Names, Subsidiaries and Location of Assets. Exhibit C
attached hereto and made a part hereof fully and accurately discloses any legal
name, trade name or style ever used by Borrower, any Subsidiaries owned by
Borrower, and each office, other place of business or location of assets of
Borrower.

 

4.3           Corporate or Other Authority; No Violation of Other Agreements.
The execution, delivery and performance by Borrower of this Agreement and the
other Loan Documents have been duly authorized by all necessary action on the
pant of Borrower and do not and will not (i) violate any provision of Borrower’s
[Participation and Operating Agreement, Certificate of Formation] (partnership
agreement] or other organization documents or any Applicable Law, or (ii) be in
conflict with, result in a breach of, or constitute (following notice or lapse
of time or both) a default under any Franchise Document or any other agreement
to which Borrower is a party or by which Borrower or any of its property is
bound.

 

4.4           Enforceability. This Agreement and each of the other Loan
Documents create legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their respective terms.

 

4.5           Entire Agreement. The Master Note and accompanying Loan Documents
executed in connection with the Loan and delivered to Bank are the only
contracts evidencing the transaction described herein and constitute the entire
agreement of the parties hereto with respect to the transaction.

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

4.6           Genuineness of Signatures. The Master Note and each accompanying
Loan Document executed in connection the such Loan is genuine and all
signatures, names, amounts and other facts and statements therein and thereon
are true and correct.

 

4.7           Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of Borrower, threatened before any
court or administrative or governmental agency that may, individually or
collectively, adversely affect the financial condition or business operations of
Borrower.

 

4.8           Solvency. Borrower is now and will remain Solvent.

 

4.9           Taxes. All federal, state and local tax returns have been duly
filed, and all taxes, assessments and withholdings shown on such returns or
billed to Borrower have been paid, and Borrower maintains adequate reserves and
accruals in respect of all such federal, state and other taxes, assessments and
withholdings. There are no unpaid assessments pending against Borrower for any
taxes or withholdings, and Borrower knows of no basis therefor.

 

4.10         Compliance with Laws. Borrower has duly complied with in all
material respects, and its properties and business operations are in compliance
in all material respects with, the provisions of all Applicable Laws, including,
without limitation ERISA, the Fair Labor Standards Act and OSHA. Borrower
possesses all permits, franchises, licenses, trademark rights, trade names,
patents and other authorizations reasonably necessary to enable it to conduct
its business operations as now conducted, and no filing with (other than
documents relating to the Collateral if the Loan is secured), and no consent,
authorization, order or license of, any Person is necessary in connection with
the execution or performance of this Agreement or the other Loan Documents.

 

4.11         No Default. No Default Condition or Event of Default exists.

 

4.12         Use of Proceeds. None pf the proceeds of any Advances by Bank have
been or will be used to purchase or carry (or to satisfy or refinance any
indebtedness incurred to purchase or carry) any “margin stock” (as defined in
Regulation U of the Federal Reserve Board). Advances shall be made for the sole
purpose of working capital needs of Borrower in connection with the operation of
a business, including, without limitation, the establishment of new locations,
in the form of one or more Ruby Tuesday restaurants.

 

Each submission of a Request for an Advance or a request for the issuance of a
Letter of Credit made by Borrower pursuant to this Agreement or any other Loan
Document shall constitute an automatic representation and warranty by Borrower
to Bank that there does not then exist any Default Condition or Event of Default
and a reaffirmation as of the date of said request that all representations and
warranties of Borrower contained in this Agreement and the other Loan Documents
are true in all material respects. All representations and warranties contained
in this Agreement or in any of the other Loan Documents shall survive the
execution, delivery and acceptance hereof by Bank and the closing of the
transactions described herein.

 

SECTION 5. BORROWER’S AFFIRMATIVE COVENANTS.

 

During the term of this Agreement, and thereafter for so long as there are is
any outstanding Loan Indebtedness to Bank, Borrower covenants that, unless
otherwise consented to by Bank in writing, it shall:

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

 

5.1           Financial Reports. Deliver to Bank or cause to be delivered to
Bank:

 

(i)             within 90 days after the end of each fiscal year a balance sheet
and income statement of Borrower as of the end of such year, prepared by Sponsor
or by such firm of independent public accountants as may be designated by
Borrower and be satisfactory to Bank, and certified as prepared in accordance
with GAAP and, to the extent delivered to Sponsor, audited financial statements
for such period;

 

(ii)           within 45 days after the end of each fiscal quarter a balance
sheet and income statement of Borrower as of the end of such quarter, prepared
by Sponsor and certified as prepared in accordance with GAAP (except for the
year-end adjustments); and

 

(iii)         with reasonable promptness, all reports by Borrower to its
shareholders or partners and such other information as Bank may reasonably
request from time to time.

 

5.2           Books and Records. Maintain its Books and Records and accounts in
accordance with GAAP and permit any Person designated by Bank or Sponsor to
visit Borrower’s premises, inspect any of the Collateral or any of the Books and
Records, and to make copies thereof and take extracts therefrom, and to discuss
Borrower’s financial affairs with Borrower’s financial officers and accountants
subject in each instance to reasonable prior written notice to Borrower, except
in the event of a default by Borrower, in which case notice shall not be
required.

 

5.3         Taxes. Promptly file all tax returns and pay and discharge all
taxes, assessments, withholdings and other governmental charges imposed upon it,
its income or profits, or upon any property belonging to it, prior to the date
on which penalties attach thereto.

 

5.4           Notices to Bank. Promptly notify Bank in writing of (i) the
occurrence of any Default Condition or Event of Default; (ii) any pending or
threatened litigation claiming damages in excess of $100,000 or seeking relief
that, if granted, would adversely affect the financial condition or business
operations of Borrower; and (iii) any asserted violation by Borrower of or
demand for compliance by Borrower with any Applicable Law.

 

5.5           Compliance with Applicable Laws. Comply in all material respects
with all Applicable Laws, including, without limitation, ERISA, the Fair Labor
Standards Act and OSHA.

 

5.6           Existence. Maintain its separate corporate or partnership
existence and all rights, privileges and franchises in connection therewith, and
maintain its qualification and good standing in all jurisdictions where the
failure to do so could have a material adverse effect upon its ability to repay
the Loan Indebtedness.

 

5.7           Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage
Ratio of not less than 1.15 to 1.0. This ratio will be calculated as of the last
day of each fiscal quarter of the Borrower based upon the preceding twelve-month
period, commencing on the last day of the first fiscal quarter in which the
Borrower or its Subsidiaries own at least one Qualified Store.

 

SECTION 6. NEGATIVE COVENANTS.

 

During the term of this Agreement, and thereafter for so long as there are is
Loan Indebtedness outstanding, Borrower covenants that unless Bank has first
consented thereto in writing, it will not:

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

6.1           Merger; Disposal or Moving of Collateral. Merge or consolidate
with or acquire any substantial portion of the assets or stock of any Person;
sell, lease, transfer or otherwise dispose of all or any portion of its
properties (including any of the Collateral), except sales or rentals of
Inventory in the ordinary course of business; or, without having given Bank at
least 60 days prior written notice and having executed such instruments and
agreements as Bank shall require, change its name, the location of any
Collateral or the location of its chief executive office, principal place of
business or the office at which it maintains its Books and Records.

 

 

6.2

Liens. Grant or suffer to exist any Lien upon any of its assets except Permitted
Liens.

 

6.3           Guarantees. Guarantee, assume, endorse or otherwise become
contingently liable for any obligation or indebtedness of any Person, either
directly or indirectly, exceeding $100,000 not existing as of this date, except
by endorsement of items of payment for deposit or collection or guarantees of
operating leases in the ordinary course of business and except as set forth on
Exhibit C attached hereto.

 

6.4           Loans. Make loans or advances of money to or investments in any
Person, or (except in the ordinary course of business and on fair and reasonable
terms) engage in any transaction with a subsidiary or affiliate.

 

SECTION 7. EVENTS OF DEFAULT.

 

7.1           List of Events of Default. The occurrence of any one or more of
the following conditions or events shall constitute an “Event of Default”:

 

(a)    Borrower shall fail to pay any principal amount of the Loan Indebtedness
or any other amount of the Loan Indebtedness on the due date thereof (whether
due at stated maturity, on demand, upon acceleration or otherwise);

 

(b)    any warranty, representation, or other statement by Borrower herein or in
any instrument, certificate or financial statement furnished in compliance
herewith proves to have been false or misleading in any material respect when
made;

 

(c)    Borrower shall fail or neglect to perform, keep or observe any covenant
contained in this Agreement, any of the other Loan Documents or any other
agreement now or hereafter entered into with Bank;

 

(d)    Borrower or any Guarantor shall fail to pay when due any amount owed to
any creditor (other than Bank) or any Guarantor shall fail to pay or perform any
liability or obligation in accordance with the terms of any agreement with Bank;

 

(e)    Borrower or any Guarantor shall cease to be Solvent, shall die or become
incompetent, shall suffer the appointment of a receiver, trustee, custodian or
similar fiduciary, shall make an assignment for the benefit of creditors, or
shall make an offer of settlement or composition to their respective unsecured
creditors generally;

 

(f)    any petition for an order for relief shall be filed by or against
Borrower or any Guarantor under the Bankruptcy Code (if against Borrower or any
Guarantor, the continuation of such proceeding for more than 30 days);

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

(g)    any judgment, writ of attachment or similar process is entered or filed
against Borrower or any Guarantor or any of Borrower’s or any Guarantor’s
property and such judgment, writ of attachment or process is not dismissed,
satisfied or vacated within ten (10) days thereafter or results in the creation
or imposition of any Lien upon any Collateral that is not a Permitted Lien;

 

(h)    Any Guarantor shall revoke or attempt to revoke the guaranty signed by
such Guarantor or shall repudiate such Guarantor’s liability thereunder;

 

(i)    any Person, or group of Persons (whether or not related) other than
Sponsor or one of its affiliates, shall have or obtain legal or beneficial
ownership of a majority of the outstanding voting securities or rights of
Borrower, other than any Person, or group of Persons, that has such majority
ownership on the date of execution of this Agreement as shown on Exhibit C;

 

(j)     any of Borrower’s Franchise Documents shall terminate or be revoked for
any reason, or Borrower shall have received notice from the Sponsor that a
default has occurred under any Franchise Documents; or

 

(k)    Sponsor shall default in its obligations to the Bank pursuant to any
agreement between the Bank and Sponsor and Sponsor shall not purchase the Loan,
Letters of Credit and Loan Commitment hereunder within five (5) Business Days.

 

7.2           Advances and Letters of Credit. In no event shall the Bank have
any obligation to make an Advance pursuant to the Loan Commitment or issue a
Letter of Credit hereunder if there exists a Default Condition or an Event of
Default.

 

SECTION 8. REMEDIES.

 

All of the Loan Indebtedness shall become immediately due and payable and the
Loan Commitment shall be deemed immediately terminated (without notice to or
demand upon Borrower) upon the occurrence of an Event of Default under Section
7(f) of this Agreement; and upon and after the occurrence of any other Event of
Default, Bank shall have the right to terminate immediately the Loan Commitment
and to declare the entire unpaid principal balance of and accrued interest with
respect to the Loan Indebtedness to be, and the same shall thereupon become,
immediately due and payable upon receipt by Borrower of written notice and
demand or, in the case of all outstanding Letter of Credit Obligations,
immediately subject to the cash collateral requirements of Section 2.8 hereof.
From and after the date on which the Loan Indebtedness becomes automatically due
and payable or is declared by Bank to be due and payable as aforesaid, Bank
shall have and may exercise from time to time any and all rights and remedies
afforded to a secured party or otherwise under any Loan Document or Applicable
Law. If the Loan Indebtedness is collected by or through an attorney at law,
Bank shall be entitled to collect reasonable attorneys’ fees and court costs
from Borrower.

 

SECTION 9. WAIVERS.

 

Borrower waives notice of Bank’s acceptance hereof. Borrower hereby waives any
requirement on the part of Bank to post any bond or other security as a
condition to Bank’s right to obtain an immediate writ of possession with respect
to any Collateral. Bank shall not be deemed to have waived

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

any of its rights upon or remedies hereunder or any Event of Default unless such
waiver be in writing and signed by Bank. No delay or omission on the put of Bank
in exercising any right shall operate as a waiver of such right or any other
right. A waiver on any one occasion shall not be construed as a bar to or waiver
of any right on any future occasion.

 

SECTION 10. NOTICES.

 

All notices and demands to or upon a party hereto shall be in writing and shall
be sent by certified mail, return receipt requested, personal delivery against
receipt or by telecopier or other facsimile transmission add shall be deemed to
have been validly served, given or delivered when delivered against receipt or
one Business Day after deposit in the mail, postage prepaid, or, in the case of
facsimile transmission, when indicated by verification receipt printed by the
sending machine as having been received at the office of the noticed party,
addressed in each case as follows:

 

 

If to Borrower:

_______________________

 

 

Attention ________________

 

 

Telecopier No.:____________

 

 

If to Bank:

Bank of America, N.A.

 

 

Attention: Commercial Agency Management

 

 

Mailcode IL1-231-08-30

 

 

231 South La Salle Street

 

 

Chicago, Illinois 60604

 

 

Telecopier No.:(877) 206-8432

 

 

Attn:

Antonikia (Toni) L. Thomas

 

 

or to such other address as each party may designate for itself by like notice
given in accordance with this Section.

 

SECTION 11. INDEMNIFICATION.

 

Borrower hereby agrees to indemnify Bank and hold Bank harmless from and against
any liability, loss, damage, suit, action or proceeding ever suffered or
incurred by Bank as the result of Borrower’s failure to observe, perform or
discharge Borrower’s duties hereunder or the issuance of any Letters of Credit
hereunder. Without limiting the generality of the foregoing, this indemnity
shall extend to any claims asserted against Bank by any Person under any
environmental laws. If any taxes, collateral filing fees or other fees or
charges shall be payable by Borrower or Bank on account of the execution,
delivery or recording of any of the Loan Documents or any loans or Letters of
Credit outstanding hereunder, Borrower will pay (or reimburse Bank’s payment of)
all such taxes, collateral filing fees or other fees or charges, including any
applicable interests and penalties, and will indemnify and hold Bank harmless
from and against liability in connection therewith. The indemnity obligations of
Borrower under this Section shall survive the payment in full of the Loan
Indebtedness.

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

SECTION 12. ENTIRE AGREEMENT; AMENDMENT.

 

This Agreement and the other Loan Documents embody the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and this Agreement may not be modified or amended except by an agreement in
writing signed by Borrower and Bank.

 

SECTION 13. SUCCESSORS AND ASSIGNS.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; but Borrower shall not
assign this Agreement or any right or benefit hereunder to any Person. The Bank
may assign its rights and obligations hereunder at any time and to any Person,
including without limitation, to Sponsor.

 

SECTION 14. GOVERNING LAW.

 

THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER, INCLUDING MATYERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF GEORGIA (WITHOUT REGARD TO THE LAWS OF CONFLICTS THEREOF) AND IS
INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT.

 

SECTION 15. MISCELLANEOUS.

 

Time is of the essence of this Agreement. Bank reserves the right to
participate, sell or assign the Loan made hereunder and provide any participant
or assignee all information in Bank’s possession regarding Borrower, its
business and the Collateral. Borrower shall reimburse Bank for Bank’s
out-of-pocket expenses and for the fees and expenses and disbursements of Bank’s
counsel in connection with the negotiation, documentation and closing of the
transactions contemplated hereby, and Borrower will pay all expenses incurred by
Borrower in connection with the transactions. The Section headings are for
convenience only and shall not limit or otherwise affect any of the terms
hereof.

 

SECTION 16. RELATIONS WITH SPONSOR.

 

Borrower recognizes and acknowledges that the Bank has made the Loan Commitment
available to Borrower hereunder at the behest of, as an accommodation to, and
based upon the credit support of, Sponsor. Accordingly, Borrower agrees that
from time to time the Bank may release to Sponsor such information about
Borrower and the Loan as Sponsor may request, and the Bank may condition its
agreement to any waiver, modification or amendment on the prior written consent
of Sponsor. Borrower further agrees that upon the occurrence of an Event of
Default hereunder, the Bank may notify Sponsor of such Event of Default prior to
notifying Borrower thereof, and the Bank shall not be liable to Borrower for
failure to give simultaneous notice to Borrower. Borrower further agrees that
the Bank shall not be liable to Borrower as a result of any information or
document obtained by Bank regarding Borrower which is shared by Bank with
Sponsor or any action taken under the Loan Documents based upon instructions
from the Sponsor.

 

In addition, the Borrower acknowledges and agrees that to the extent that the
Sponsor makes any payments to the Bank as a result of the credit support that
Sponsor has provided to the Bank with respect

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

to the Borrower, the Sponsor will be subrogated to the rights of the Bank
pursuant to this Agreement and all related Loan Documents and may exercise and
enforce in its own right the rights and remedies of the Bank hereunder and
thereunder to the fullest extent provided by law or at equity or by the terms of
the Agreement and related Loan Documents.

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

WITNESS the hand and seal of the parties hereto on the date first above written.

 

Accepted in Charlotte, North Carolina:

 

 

BORROWER:

 

 

By: __________________________

 

 

Title: ________________________

 

 

Attest: ________________________

 

 

 

 

Secretary

 

 

 

[CORPORATE SEAL]

 

 

 

 

BANK:

 

 

BANK OF AMERICA, N.A.

 

 

By: ___________________________

 

Title: __________________________

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

MASTER NOTE

 

[date]

[$]

 

 

 

Charlotte, North Carolina

 

FOR VALUE RECEIVED, the undersigned, _____________, a ______________________,
(the “Borrower”), promises to pay to the order of BANK OF AMERICA, N.A., a
national banking association (the “Bank”) at Bank’s principal office in
Charlotte, North Carolina, or at such other place as the holder hereof may
designate by notice if in writing to Borrower, in immediately available funds in
lawful money of the United States of America, on the Maturity Date, as set forth
in that certain Line of Credit Agreement, dated as of even date herewith (the
“Agreement”) by and between the Borrower and Bank, the lesser of (i) principal
sum of [ONE HUNDRED THOUSAND to FIVE MILLION AND NO/100 DOLLARS ($100,000 to
$5,000,000.00)], or (ii) so much thereof as shall have been from time to time
disbursed hereunder in accordance with the Agreement and not theretofore repaid,
as shown on the grid schedule attached hereto (the “Grid Schedule”).

 

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder from time to time from the date of each disbursement
until paid at such rates of interest per annum and upon such dates as provided
for in the Agreement. Interest shall accrue on the outstanding principal balance
from the date hereof up to and through the date on which all principal and
interest hereunder is paid in full, and shall be computed on the basis of the
actual number of days elapsed in a 365-day year. Such interest is to be paid to
Bank at its address set forth above. Any principal amount due under this Note
that is not paid on the due date therefor whether on the Maturity Date, or
resulting from the acceleration of maturity upon the occurrence of an Event of
Default (as defined in the Agreement), shall bear interest from the date due
until payment in full at the Default Rate, as such term is defined in the
Agreement.

 

This Master Note (“Note”) evidences a loan incurred pursuant to the terms and
conditions of the Agreement to which reference is hereby made for a full and
complete description of such terms and conditions, including, without
limitation, provisions for the acceleration of the maturity hereof upon the
existence or occurrence of certain conditions or events, and the terms of any
permitted prepayments hereof. All capitalized terms used in this Note shall have
the same meanings as set forth in the Agreement.

 

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement.

 

Bank shall at all times have a right of set-off against any deposit balances of
Borrower in the possession of the Bank and the Bank may apply the same against
payment of this Note or any other indebtedness of Borrower to the Bank. The
payment of any indebtedness evidenced by this Note prior to the Maturity Date
shall not affect the enforceability of this Note as to any future, different or
other indebtedness incurred hereunder by the Borrower. In the event the
indebtedness evidenced by this Note is collected by legal action or through an
attorney-at-law, the Bank shall be entitled to recover from Borrower all costs
of collection, including, without limitation, reasonable attorneys’ fees if
collected by or through an attorney-at-law.

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the Grid Schedule shall, in the absence of manifest error, constitute
presumptive evidence of such disbursement and that such Advance was made and
borrowed under the Agreement. Such account records or Grid Schedule shall
constitute, in the absence of manifest error, presumptive evidence of principal
amounts outstanding and the payments made under the Agreement at any time and
from time to time, provided that the failure of Bank to record on the Grid
Schedule or in such account the type. or amount of any Advance shall not affect
the obligation of the a undersigned to repay such amount actually advanced
together with interest thereon in accordance with this Note and the Agreement.

 

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Agreement or by law, shall not affect or release the liability of
Borrower hereunder, and shall not constitute a waiver of such right unless so
stated by Bank in writing. THIS NOTE SHALL RE DEEMED TO BE MADE UNDER, AND SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE
OF GEORGIA (WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS THEREOF). Time is
of the essence of this Note.

 

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST

ARE HEREBY WAIVED.

 

Executed under hand and seal of the Borrower as of the day and year first above

 

[NAME OF BORROWER]

 

By:                                                               

 

Name:                                                               

 

Title:                                                                 

 

 

Attest:                                                               

 

Name:                                                               

 

Title:                                                                 

 

 

[CORPORATE SEAL]

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

GRID SCHEDULE

 

ADVANCES

 

 

 

Unpaid Principal

 

 

Bearing Interest

 

 

Amount of

Amount of

at the Above- Notation

 

 

Date

Advance

Advance Repaid

Reference Rate  

Made By

 

$________

$___________

$_________________

 

 

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

EXHIBIT B

 

Bank of America, N.A.

Ruby Tuesday, Inc. Franchisee Loan Program

 

REQUEST FOR ADVANCE

 

[Date]

 

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Charlotte, NC 28255-0001

Attn:

Lynne Cole

 

Phone:

704-387-3614

 

Fax:

704-409-0003

 

email:

lynne.b.cole@bankofamerica.com

 

 

Re:

Name of Borrower

         ________________________

 

Closing Date:

________________________

 

 

Requested Advance:

        ________________________

 

Ladies and Gentlemen:

 

The above-referenced Borrower hereby requests an Advance in the amount of
$________________ pursuant to the Line of Credit Agreement and Promissory Note
dated as of the date set forth above, such Advance to be made on
___________________.

 

The Borrower hereby directs the Bank to fund such Advance in accordance with the
following wiring instructions:

 

 Name of Bank: ________________________

 

City, State:

 ________________________

 

ABA No.

  ________________________

 

Account No.

   ________________________

 Account Name: ________________________

 

The Borrower represents and warrants to the Bank that no Event of Default exists
pursuant to the Line of Credit Agreement and Promissory Note referenced above
and that all representations and warranties set forth in said Line of Credit
Agreement arc true and correct on the date hereof.

 

 

[Name of Borrower]

 

 

By: ______________________

 

 

Title: _____________________

 

 

CHAR1\900898v4

Exhibit D

 


--------------------------------------------------------------------------------



 

 

 

A.

Permitted Liens

 

The following described Liens are Permitted Liens (if none, so state):

 

 

Name of Lien Holder

Date of Recording

Collateral

 

 

 

 

B.

Trade Names and Styles

 

 

The following are the only trade names or trade styles ever used by Borrower (if

none, so state):

 

 

 

C.

Subsidiaries

 

 

The following are all of the subsidiaries owned by Borrower (if none, so state):

 

 

 

D.

Business Locations

 

The following are all of the locations where Borrower has an office or other
place of business or owns assets:

 

 

 

E.

Stockholders/Members

 

The following are all of the stockholders or members of Borrower and the
percentage of Borrower’s equity owned by each:

 

 

Stockholder’s Name

Percentage of Equity Owned

 

 

 

F.

Guarantees

 

 

 

 

CHAR1\900898v4

Exhibit D

 

 

 